DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/034,951, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The independent claims recite at least wherein the D2D channel characteristic information is based on a plurality of UE device received reference signals received at the second UE device at different times.  At least, these limitations are not supported by Application No. 62/034,951. 
Allowable Subject Matter
Claims 1, 3-10, 21-35, 44 and 46-47 (renumbered as claims 1-27) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to the previously indicated allowable subject matter are:
 U.S. Publication No. 2014/0321314 A1 discloses if the timing advance information is not provided, the first user equipment 302, e.g. the receiving user equipment 302 capable of D2D communication, may synchronize to the second user equipment 304, e.g. to a cellular user equipment, by correlating over a known signal, e.g. a reference signal, a pilot signal, a sounding reference signal etc. The known signals to assist the first user equipment 302, e.g. the first D2D capable user equipment, in attaining the synchronization of the second user equipment 304, e.g. the cellular user equipment, may be sent at regular interval by the second user equipment 304 (para. 0101).
U.S. Publication No. 2015/0139003 A1 discloses further, an integrated circuit according to the invention is an integrated circuit that is mounted on a mobile station device, and causes the mobile station device to operate a plurality of functions of receiving a first reference signal transmitted at a first time interval and a second reference signal transmitted at a time interval shorter than the first time interval from a base station device; and calculating a path loss based on both of the first reference signal and the second reference signal, or selecting any one of the first reference signal and the second reference signal in accordance with a condition and calculating a path loss (para. 0033).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463